NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 BRENDA M. JOHNSON,                              No. 15-35959

               Plaintiff-Appellant,              D.C. No. 3:14-cv-05872-RJB

   v.
                                                 MEMORANDUM*
 ELECTRONIC TRANSACTION
 CONSULTANTS CORPORATION, AKA
 ETCC; et al.,

               Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Brenda M. Johnson appeals pro se from the district court’s judgment in her

employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the imposition of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discovery sanctions under Federal Rule of Civil Procedure 37, Payne v. Exxon

Corp., 121 F.3d 503, 507 (9th Cir. 1997), and we affirm.

      The district court did not abuse its discretion by dismissing Johnson’s action

as a discovery sanction because Johnson failed to comply with multiple orders

compelling her to appear for her deposition. See id. at 507-08 (setting forth factors

to be considered before granting dismissal under Rule 37(b)). We reject as

unsupported by the record Johnson’s contention that she did not receive notice of

the court’s order scheduling Johnson’s deposition or of the December 7, 2015

hearing on defendant’s motion for sanctions.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Johnson’s contentions that she was

improperly denied counsel, copies of transcripts, or a speedy trial.

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                   15-35959